ELLISON, J.
This action is founded upon a policy of fire insurance for $1,000, issued by defendant to the plaintiff on her building in the town of Orrick. Plaintiff recovered in the trial court.
The policy contained a provision against additional insurance except it be by written consent indorsed on the policy. Plaintiff took out other insurance without such consent. But there was evidence in her behalf tend*71ing to show verbal consent of defendant’s agent to whom she applied for insurance, and who issued her the policy-in suit. It is now the established law in this State that such consent waives the provisions of the policy requiring that it should be indorsed on the policy. [Thompson v. Ins. Co., 169 Mo. 12; Laundry Co. v. Ins. Co., 151 Mo. 90; Nickell v. Ins. Co., 144 Mo. 420.]
The appeal is based on the question of credibility of the evdence in plaintiff’s behalf. The defendant strongly urges that by the judgment it has been made the victim of an unjust claim. But this court is not the place to determine such question. Issues of fact are settled conclusively in the trial court. It is only when the evidence is such as to leave no substantial question of fact, that we are authorized to interfere. If full credit was given to the testimony of the plaintiff then, under the law above stated, she was entitled to recover. The judgment must be affirmed.
All concur.